          Case 2:20-cv-01855-MCE-CKD Document 3 Filed 09/15/20 Page 1 of 3



 1     H R AR STR  G Ca Bar    183912
     RYA TH   AS  Ca Bar    325621
 2
     H RWIT   AR STR   G
 3   A PR FESSI     A    AW C RP RATI
     14 rchard Suite 200
 4   %a&e F rest CA 92630
     Te eph *e+ (949) 540.6540
 5   Facsi/i e+ (949) 540.6578
 6   Att r*eys f r Defe*da*ts
     GR W%IFE I C          ARC    HEGYI a*d      AR7 SC TT
 7
 8                  U ITED STATES DISTRICT C URT
 9
                   EASTER        DISTRICT     F CA IF R IA
10
                          SACRA E T          DIVISI
11

12   WI%%IA B%AC7BUR             BRAD     Case     + 2+20.cv.01855. CE.
      IC7E%SE                             C7D
13
                                          (Sacra/e*t C u*ty Superi r
14         P ai*tiffs                     C urt Case
                                          34.2020.00284363.CU.BC.GDS)
15         vs
16   GR W%IFE I C a De aware              DEFE DA TS’ FIRST
     c rp rati *< ARC HEGYI a*            A E D E T T THEIR
17   i*dividua < AR7 SC TT a*                TICE F RE   VA T
     i*dividua < a*d D ES 1 – 100         SUPP E E T DEFE DA TS’
18   i*c usive                            EAR IER FI ED    TICE F
19
                                          RE    VA T ADD
                                          ADDITI   A Y FI ED STATE
                 Defe*da*ts               C URT P EADI GS
20
                                          P AI TIFFS FI ED THE
21                                        SA E DAY F THE RIGI A
                                             TICE F RE   VA
22

23

24        P%EASE TA7E         TICE THAT u*der Tit e 28 U S C > 1446(b)

25   a re/ va petiti * /ay be a/e*ded free y withi* > 1446(b)’s thirty.day

26   peri d See I re CBS I c 762 F Supp 71 73 (S D          Y 1991) (AA

27   petiti * f r re/ va /ay be a/e*ded free y withi* the statut ry 30.day

28
             AMENDMENT AND SUPPLEMENT TO DEFENDANTS’ NOTICE OF REMOVAL
                                     - Page 1-
          Case 2:20-cv-01855-MCE-CKD Document 3 Filed 09/15/20 Page 2 of 3



 1   peri d ca cu ated fr / the date f service f the i*itia state c urt
 2   p eadi*g Thereafter it /ay be a/e*ded t set f rth / re specifica y
 3   gr u*ds f r re/ va which were i/perfect y stated i* the rigi*a
 4   petiti * The pri r decisi *s have /ade a disti*cti * betwee* a*
 5   ‘i/perfect’ r ‘defective’ a egati * a*d a wh    y /issi*g a egati *
 6   which ca** t be supp ied by a/e*d/e*t after the 30.day peri d has
 7   ru* ”)< see 14C Wright    i er & C per Federa Practice a d Pr cedure
 8   > 3733 at 537.38 (3rd ed 1998) (Athe * tice /ay be a/e*ded * y t set
 9    ut / re specifica y gr u*ds f r re/ va that a ready have bee* stated
10   a beit i/perfect y i* the rigi*a * tice”)
11          * Septe/ber 14 2020 p ai*tiffs fi ed their rigi*a        tice f
12   Re/ va with this c urt The sa/e h wever p ai*tiffs appare*t y fi ed
13   a* ex parte app icati * a*d re ated papers with the Sacra/e*t
14   Superi r C urt
15        T av id a*y c ai/s that defe*da*ts fai ed r i/pr per y refused
16   t pr vide this federa district c urt a papers fi ed i* the
17   subGectHre/ ved Sacra/e*t Superi r C urt acti * defe*da*ts hereby
18   a/e*d a*d supp e/e*t their previ us y fi ed       tice f Re/ va t add
19   the additi *a Sacra/e*t Superi r C urt p eadi*gs defe*da*ts
20   received yesterday after* * after defe*da*ts’ rigi*a         tice f
21   Re/ va was fi ed
22        Such additi *a state c urt p eadi*gs are attached t this
23   A/e*d/e*tHSupp e/e*t t defe*da*ts’ Septe/ber 14 2020                 tice f
24   Re/ va as Exhibits B thr ugh F s that a        f p ai*tiffs’ papers fi ed up
25   thr ugh Septe/ber 14 2020 i* the Sacra/e*t Superi r C urt are * w
26   fi ed here
27
28
              AMENDMENT AND SUPPLEMENT TO DEFENDANTS’ NOTICE OF REMOVAL
                                      - Page 2-
         Case 2:20-cv-01855-MCE-CKD Document 3 Filed 09/15/20 Page 3 of 3



 1   Dated+ Septe/ber 15              H RWITI J AR STR            G AP%C
 2   2020
 3
                               By        HsH Rya* Th /as *
 4                                     H R AR STR         G
 5                                  RYA TH        AS
                                    Att r*eys f r Defe*da*ts
 6                                  GR W%IFE I C         ARC       HEGYI a*d
 7                                          AR7 SC TT
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21
22

23

24
25
26

27
28
             AMENDMENT AND SUPPLEMENT TO DEFENDANTS’ NOTICE OF REMOVAL
                                     - Page 3-
